1    KELLY BABINEAU (CA State Bar #190418)
2
     The Law Office of Kelly Babineau
     455 Capitol Mall, Suite 801
3    Sacramento, CA 95814
     Tel:(916) 442-4948
4
     Fax: (916) 492-2909
5    kbabineau@klblawoffice.net
6
     Attorney for KAREN LEE
7

8

9                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     THE UNITED STATES OF AMERICA, ) No. 2:09-CR-0438WBS
                      Plaintiff,       )
12                                     ) STIPULATION AND
           v.                          ) [PROPOSED] FINDINGS AND ORDER
13
                                       ) TO CONTINUE STATUS CONFERENCE
14                                     ) UNDER SPEEDY TRIAL ACT
     DICKSON HUNG, and                 )
15
     KAREN LEE                         )
16                                     ) Date: September 23, 2019
                      Defendants.      ) Time: 9:00 a.m.
17
     __________________________________) Judge: Hon. William B. Shubb
18
                                        STIPULATION
19

20
       1. By previous order, this matter was set for status on July 22, 2019.

21     2. By this stipulation, defendants now move to continue the status conference until
22
          September 23, 2019 at 9:00 a.m., and to exclude time between July 22, 2019 and
23
          September 23, 2019, under Local Code T4.
24

25     3. The parties agree and stipulate, and request that the Court find the following:
26
              a. The government produced discovery associated with this case. The
27
                 discovery thus far consists of over 43,000 pages, that have been provided
28




                                               -1-
1       to counsel. In addition, the government has also made physical evidence
2
        available for review, which includes several hard drives that were seized
3
        during the service of the search warrants.
4

5    b. Counsel for the Karen Lee was appointed on January 31, 2019 and has
6
        begun her review of the discovery in this case. However, she had not
7
        finished the review or discussion with her client about the evidence in the
8

9       case. In addition, counsel for defendants are still reviewing discovery,

10      meeting with respective clients, investigating information and negotiating
11
        various possible resolutions in this case.
12

13
     c. Counsel for defendants believe that failure to grant the above-requested

14      continuance would deny counsel the reasonable time necessary for
15
        effective preparation, taking into account the exercise of due diligence.
16
     d. The government does not object to the continuance.
17

18   e. Based upon the above-stated facts, the ends of justice served by continuing
19      the case as requested outweigh the interest of the public and the defendant
20
        in a trial within the original date prescribed by the Speedy Trial Act.
21

22
     f. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.

23      § 3161, et seq., within which trial must commence, the time period of July
24
        22, 2019, to September 23, 2019, inclusive, is deemed excludable pursuant
25
        to 18 U.S.C.§ 3161(h)(7)(A), B(iv), Local Code T4, because it results
26

27      from a continuance granted by the Court at defendants’ request on the
28
        basis of the Court’s finding that the ends of justice served by taking such


                                      -2-
1                 action outweigh the best interest of the public and the defendant in a
2
                  speedy trial.
3
        4. Nothing in this stipulation and order shall preclude a finding that other provision
4

5          of the Speedy Trial Act dictate that additional time periods are excludable from
6
           the period within which a trial must commence.
7

8

9    IT IS SO STIPULATED.

10

11   Dated: July 17, 2019                             Respectfully submitted,
12
                                                      /s/ Kelly Babineau
13                                                    KELLY BABINEAU
14
                                                      Attorney for Karen Lee

15
     Dated: July 17, 2019                             /s/ Michael Hansen
16
                                                      MICHAEL HANSEN
17                                                    Attorney for Dickson Hung
18

19   Dated: July 17, 2019                             /s/ Heiko Coppola
                                                      HEIKO COPPOLA
20
                                                      Assistant U.S. Attorney
21

22                                  FINDINGS AND ORDER

23

24         IT IS SO FOUND AND ORDERED.

25   Dated: July 18, 2019

26

27

28




                                                -3-
